Title: Thomas Jefferson to James H. McCulloch, 9 October 1816
From: Jefferson, Thomas
To: McCulloch, James H.


          
            Sir
            Monticello Oct. 9. 16.
          
          I am much indebted for the trouble you have been so good as to take in informing me of the arrival of the 2. cases of wine from mr Appleton, and I now inclose the amount of duties stated in your letter at 16. D 50 c in bank paper, such as I understand to be passable at Baltimore. and I return my thanks to mr Kalhenon for the his voluntary care of these things the value of which is in it’s testimony of dispositions personally kind. I will ask the favor of you to have the 2. cases shipped by some vessel going to Richmond to be delivered to Messrs Gibson & Jefferson there, who will receive them, and pay freight & other charges.
          I am particularly thankful for the offer of your kind offices at Baltimore, of which I may happen to have need in cases like the present. I  make annually small importations of books from Paris, and wines from Marseilles & Leghorn: and as from these places vessels cannot always be had bound to any particular port of the US. my correspondents put them on board the first bound to any American port consigned to the Collector of the port. in these cases I will ask the favor
			 of you to give me notice of the arrival, & the amount of duties, freight and other charges which I will immediately remit; and that you will be so good as to reship the articles to Richmond to the address of Gibson & Jefferson, who will always pay the charges from your port. I pray you to accept the assurance of my perfect esteem & respect
          Th: Jefferson
        